Title: From Thomas Jefferson to Edward Stevens, 19 November 1780
From: Jefferson, Thomas
To: Stevens, Edward


Richmond, 19 Nov. 1780. The first paragraph of this letter is identical with the first paragraph in TJ’s letter to Gates of this date. The second and last paragraph (except for the usual complimentary close) reads: “Since writing so far, your favour of the 10th comes to hand with the Letter from Genl. Gates and Genl. Morgan. Strange derangements indeed our Riders are got into to be comeing 9 days from Hillsborough here. Is it not possible to have this enquired into? I will give orders for it at this end of the line if you will do the same at yours. I hope we may now March off an immediate and substancial reinforcement to the Southward. What will be its amount I cannot precisely say till I get a return from Genl. Muhlenburg of the 18 Months Men, 8 Months Men and Militia who were stoped here on their March to the Southward. These two last with those of the same description already gone on will form your Command. Genl. Lawson will come on with a Corps of Volunteers raised by himself.”
